1     Robert D. Mitchell, 011922
      Sarah K. Deutsch, 026229
2
      Christopher J. Waznik, 032812
3     Zachary R. Cormier, 034594
4

5     Camelback Esplanade II, Seventh Floor
      2525 East Camelback Road
6     Phoenix, Arizona 85016-4229
      Telephone (602) 255-6000
7
      Fax (602) 255-0103
8     E-mails: rdm@tblaw.com;
      skd@tblaw.com; cjw@tblaw.com;
9     zrc@tblaw.com
10    Counsel for Plaintiffs

11                       IN THE UNITED STATES DISTRICT COURT
12                             FOR THE DISTRICT OF ARIZONA
13
      Hayden Royal, LLC, a North Carolina              No. CV-20-02388-PHX-JJT
14
      limited liability company; Hayden Royal of
15    Arizona, LLC, a North Carolina limited           PLAINTIFF HAYDEN ROYAL, LLC’S
      liability company,                               MOTION TO STRIKE DEFENDANTS’
16
                                                       NOTICE OF FILING WITNESS
                                  Plaintiffs,          DECLARATION FOR JANUARY 5,
17
                                                       2021 HEARING (DOC. 19) AND
18    v.                                               PROPOSED FINDINGS OF FACT AND
19                                                     CONCLUSIONS OF LAW (DOC. 20),
      Justin Hoyt, an individual; and Jason Jensen,    IN FULL OR IN PART, DUE TO
20    an individual,                                   ATTORNEY-CLIENT PRIVILEGED
                                                       INFORMATION
21                               Defendants.
22

23

24         Pursuant to LRCiv 7.2(m), Plaintiff Hayden Royal, LLC hereby moves to strike
25   Defendants’ Notice of Filing Witness Declaration for January 5, 2021 Hearing (Doc. 19) and
26

27

28
                                                   1
1
     Proposed Findings of Fact and Conclusions of Law (Doc. 20), in full or in part, as including
2
     attorney-client privileged information and information derived therefrom.
3
            Exhibit 4 to Defendant Hoyt’s declaration reflects an attorney-client privileged
4
     communication from the firm’s counsel, Brandon Neuman, to Hayden Royal. See (Doc. 19
5
     at 45). Defendant Hoyt’s declaration itself also includes specific (and bolded) statements
6
     regarding this privileged communication, see (Doc. 19 at 8-9 (¶¶ 14-19), as does Defendants’
7
     Proposed Findings of Fact and Conclusions of Law, see (Doc. 20 at 4 (¶ 19)). 1
8
            As set forth in the attached declaration from Michelle Wine, on October 6, 2020,
9
     Hayden Royal sought legal advice from its legal counsel, Mr. Neuman, in confidence
10
     regarding a letter of understanding. See M. Wine Decl. ¶ 2, attached hereto as Exhibit A.
11
     After Mr. Neuman remitted the requested legal advice through a redline document with edits
12
     and a comment in the margin (i.e., Exhibit 4 to Defendant Hoyt’s declaration), Ms. Wine
13   printed the document to give to Louis Dworsky. See id. ¶¶ 3-4. Upon learning that she
14   accidentally printed the wrong document, she immediately placed the redline document in the
15   firm’s locked shred box. See id. ¶ 4. Ms. Wine did not print any other copies of this
16   document, and nobody else in the firm had access to this document besides Mr. Dworsky and
17   Ms. Wine. See id. ¶ 5. This clearly satisfies the test for attorney-client privilege. See, e.g.,
18   United States v. Ruehle, 583 F.3d 600, 607 (9th Cir. 2009) (federal law); Samaritan Found.
19   v. Goodfarb, 862 P.2d 870, 874 (Ariz. 1993) (Arizona law); Evans v. United Servs. Auto.
20   Ass’n, 541 S.E.2d 782, 790 (N.C. Ct. App. 2001) (North Carolina law).
21
            1
22            These filings were the first time Hayden Royal learned that Defendant Hoyt had this
     document. Despite being filed as an exhibit to a declaration for use at the hearing in this
23   matter, this document was not included in Defendants’ list of exhibits filed in the parties’
24   joint-prehearing statement on December 30, 2020. See (Doc. 16 at 12-16). Instead, it was
     included in Defendants’ separate filings made after 9:00 p.m. on December 30, 2020. See
25   (Docs. 19, 20). It is also telling that Defendant Hoyt has attested (on multiple occasions) that
     he did not take anything else from Hayden Royal beyond what is permitted by the Protocol.
26
     See (Doc. 19 at 15-16 (¶ 42); Doc. 12-2 at 11-12 (¶¶ 38-39, 42)). Attorney-client privileged
27   communications are not found on that list.

28
                                                    2
1
           Defendant Hoyt attests that he “found” this document, see (Doc. 19 at 8 (¶ 14)), but,
2
     as it was placed in a locked shred box, he could have only “found” it by (1) taking the key
3
     from Ms. Wine’s desk and rummaging through the shred box or (2) accessing Ms. Wine’s
4
     computer without her authorization and printing it. Regardless, Hayden Royal has not
5
     impliedly or expressly waived the privilege to this document and respectfully requests that
6
     the Court immediately strike Defendants’ Notice of Filing Witness Declaration (Doc. 19) and
7
     Proposed Findings of Fact and Conclusions of Law (Doc. 20), in full or in part, from the
8
     record; not consider the privileged communication or any references thereto in its resolution
9
     of this matter; and award Hayden Royal its attorneys’ fees for this motion.
10
           Before filing this motion, Hayden Royal’s counsel demanded that Defendants’ counsel
11
     file appropriate retractions regarding the foregoing information. At the time of filing,
12
     Defendants’ counsel had not agreed to do so, prompting this motion.
13         Respectfully submitted this 31st day of December, 2020.
14
                                              TIFFANY & BOSCO, P.A.
15

16

17
                                              By_______________________
18                                              Robert D. Mitchell, 011922
19                                              Sarah K. Deutsch, 026229
                                                Christopher J. Waznik, 032812
20                                              Zachary R. Cormier, 034594
                                                Camelback Esplanade II, Seventh Floor
21
                                                2525 East Camelback Road
22                                              Phoenix, Arizona 85016-4229
                                                Counsel for Plaintiffs
23

24

25

26

27

28
                                                   3
1                              CERTIFICATE OF SERVICE
2           I hereby certify and declare under penalty of perjury that on December 31, 2020, I
3    electronically filed the foregoing with the Clerk of Court for filing and uploading to the
4    CM/ECF system, which will send notification of such filing to all parties of record.
5

6    /s/ Kaleigh Stilchen
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   4
EXHIBIT A
1
                              DECLARATION OF MICHELLE WINE
2
            I, MICHELLE WINE, pursuant to 28 U.S.C. § 1746, do hereby swear as follows:
3
            1.     I am an adult, and I am competent to testify as to the matters set forth herein.
4
            2.     On October 6, 2020, at the request of Louis Dworsky, I communicated via email
5
     with Hayden Royal, LLC’s legal counsel, Brandon Neuman, Esq., regarding a draft letter of
6
     understanding for Justin Hoyt.      On behalf of Hayden Royal, I sought Mr. Neuman’s
7
     professional advice with respect to the letter and sent him a draft copy.
8
            3.     Via email, Mr. Neuman returned the draft letter back to me in a redline version.
9
     There were multiple redline edits to the document and a comment in the margin.
10
            4.     To allow Mr. Dworsky to review the letter, I attempted to print a clean version
11
     of the letter. However, I accidentally printed the redline version with Mr. Neuman’s edits and
12
     comments. After handing the redline version to Mr. Dworsky, he advised me that he wanted
13
     to see a clean version. Thus, I printed a clean version and immediately placed the redline
14
     version with Mr. Neuman’s edits and comments into our firm’s locked shred box.
15
            5.     I did not print any other copies of the redline version, nor am I aware of anyone
16
     else that had access to the confidential email between myself and Mr. Neuman.
17
            6.     Prior to resigning in October 2020, Mr. Hoyt had a copy of the key to the locked
18
     shed box. Upon our return in October 2020, the key was in my desk.
19
            7.     I declare under penalty of perjury under the laws of the United States of America
20
     that the foregoing statements are true and correct to the best of my knowledge, information,
21
     and belief.
22
            EXECUTED this 31st day of December, 2020.
23

24
                                                              Michelle Wine
25
                                                        Michelle Wine
26

27

28
                                                    1
